NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10336
                                                     17-10337
                Plaintiff-Appellee,
                                                D.C. Nos. 2:17-cr-00666-SPL
 v.                                                       2:14-cr-01656-SPL

MICHEL EDMUNDO FONG-LEYVA,
a.k.a. Michel Edmund Fong Leyva, a.k.a.         MEMORANDUM*
Michel Edmundo Fong Leyva,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Michel Edmundo Fong-Leyva appeals his

guilty-plea conviction and 30-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive 21-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Fong-Leyva’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Fong-Leyva the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Fong-Leyva waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                         17-10336 & 17-10337